In his motion for rehearing appellant insists that the indictment against him for theft in Navarro County had not been dismissed and was pending when his case was called for trial in Freestone County. The bill of exception bringing the matter forward discloses that a proper order dismissing the indictment in Navarro County had been entered in the minutes of the court. The failure of the trial judge to sign the minutes of the court would not affect the validity of the order of dismissal. See Hurley v. State, 33 S.W. 354.
We are of opinion that the conclusion announced on the original hearing was correct.
The motion for rehearing is overruled.
Overruled.